UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JETEIME VAUN ARRINGTON, a/k/a Jeteime V. Arrington,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:06-cr-00081-JCT-1)


Submitted:   May 11, 2012                 Decided:    May 30, 2012


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeteime Vaun Arrington, Appellant Pro Se.       Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeteime   Vaun       Arrington     appeals        the    district      court’s

order    denying      his     18    U.S.C.    § 3582(c)(2)         (2006)       motion       for

sentence reduction based on the Fair Sentencing Act, Pub. L. No.

111-220,       124    Stat.    2372    (“FSA”),       and   Amendment           750    to    the

Sentencing Guidelines, as well as its order denying his motion

for reconsideration.           Our review of the record demonstrates that

neither the FSA nor Amendment 750 alters Arrington’s Guidelines

range    on     his    narcotics      conviction.           See        United    States       v.

Bullard, 645 F.3d 237, 248 (4th Cir. 2011); United States v.

Hood, 556 F.3d 226, 235-36 (4th Cir. 2009).                             We also conclude

that     the     district          court     lacked     authority          to     entertain

Arrington’s motion for reconsideration.                      See United States v.

Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).                           Accordingly, we

affirm    the    district      court’s       orders.        We    dispense       with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      AFFIRMED




                                              2